Exhibit AGREEMENT AND PLAN OF MERGER AMONG WALGREEN CO., PUTTER ACQUISITION SUB, INC. AND I-TRAX, INC. Dated as of March 14, 2008 TABLE OF CONTENTS Page ARTICLE I THE OFFERS AND THE MERGER 2 Section 1.1 The Offers 2 Section 1.2 The Merger 8 Section 1.3 Closing 9 Section 1.4 Effective Time 9 Section 1.5 Certificate of Incorporation and By-Laws 9 Section 1.6 Effects of the Merger 9 Section 1.7 Directors of the Surviving Corporation 9 Section 1.8 Stockholders’ Meeting 10 Section 1.9 Preparation of Proxy Statement 10 Section 1.10 Merger Without Stockholder Meeting 11 ARTICLE II CONVERSION OF SECURITIES 11 Section 2.1 Conversion of Capital Stock 11 Section 2.2 Exchange of Certificates 12 Section 2.3 Warrants, Options and Company Stock Plans 14 Section 2.4 Dissenting Shares 15 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 16 Section 3.1 Organization; Subsidiaries 16 Section 3.2 Capitalization 17 Section 3.3 Corporate Authorization 19 Section 3.4 Governmental Authorization 20 Section 3.5 Non-Contravention 20 Section 3.6 SEC Filings; Financial Statements; Information Provided 21 Section 3.7 No Undisclosed Liabilities 22 Section 3.8 Absence of Certain Changes or Events 22 Section 3.9 Taxes 23 Section 3.10 Real Property 25 Section 3.11 Intellectual Property 26 Section 3.12 Contracts 29 Section 3.13 Litigation; Investigations 32 Section 3.14 Environmental Matters 32 Section 3.15 Employee Benefit Plans 33 Section 3.16 Permits 37 Section 3.17 Labor Matters 37 Section 3.18 Insurance 38 Section 3.19 Brokers 39 Section 3.20 Subsidiaries; Affiliated PCs 39 Section 3.21 Compliance with Laws; Healthcare Regulatory Matters 41 Section 3.22 Controlled Substances; Pharmacy 44 Section 3.23 Inventories; Suppliers 45 i Section 3.24 Absence of Certain Business Practices 45 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE ACQUISITION SUB 46 Section 4.1 Organization 46 Section 4.2 Corporate Authority 46 Section 4.3 Governmental Authorization 46 Section 4.4 Non-Contravention 47 Section 4.5 Schedule TO; Information Provided 47 Section 4.6 Litigation 48 Section 4.7 Operations of Acquisition Sub 48 Section 4.8 Available Funds 48 Section 4.9 No Intermediary Transaction Tax Shelter 48 Section 4.10 Ownership of Company Common Stock 48 ARTICLE V CONDUCT OF BUSINESS 48 Section 5.1 Covenants of the Company 48 Section 5.2 Confidentiality 51 ARTICLE VI ADDITIONAL AGREEMENTS 51 Section 6.1 No Solicitation 51 Section 6.2 Access to Information 54 Section 6.3 Reasonable Best Efforts 54 Section 6.4 Public Disclosure 55 Section 6.5 Indemnification and Insurance 56 Section 6.6 Notification of Certain Matters 57 Section 6.7 Employee Benefits 57 Section 6.8 Takeover Statute 59 Section 6.9 Stockholder Litigation 59 Section 6.10 Additional Transaction 59 ARTICLE VII CONDITIONS TO MERGER 59 Section 7.1 Conditions to Each Party’s Obligations to Effect the Merger 59 ARTICLE VIII TERMINATION AND AMENDMENT 60 Section 8.1 Termination 60 Section 8.2 Effect of Termination 62 Section 8.3 Fees and Expenses 62 ARTICLE IX MISCELLANEOUS 64 Section 9.1 Nonsurvival of Representations, Warranties 64 Section 9.2 Amendment and Modification 64 Section 9.3 Notices 64 Section 9.4 Entire Agreement; No Third-Party Beneficiaries 65 Section 9.5 Assignment 66 Section 9.6 Severability 66 Section 9.7 Counterparts and Signatures 66 ii Section 9.8 Interpretation 66 Section 9.9 Headings 67 Section 9.10 Governing Law 67 Section 9.11 Remedies 67 Section 9.12 WAIVER OF JURY TRIAL 67 Section 9.13 Company’s Knowledge 67 ANNEX A CONDITIONS OF THE OFFERS A-1 iii TABLE OF DEFINED TERMS Terms Section 2007 Annual Report 3.7 Acceptance Time 1.1(i)(i) Acquisition Proposal 6.1(h) Acquisition Sub Preamble Action 3.13 Adverse Recommendation Change 6.1(d) Affiliated PCs 3.20(a) Affiliate Transaction 3.12(d) Agreement Preamble Alternative Acquisition Agreement 6.1(d) Arrangements 3.15(j) Balance Sheet 3.7 BISHCA 3.18(b)(iv) Bonus Agreements 6.7(b) Business Day 1.3 Buyer Preamble Buyer Designees 1.1(i)(i) Buyer Employee Plan 6.7(a) Buyer Expenses 8.3(d) Buyer Material Adverse Effect 4.1 Cancelled Shares 2.1(b) Certificate 2.2(b) Certificate of Merger 1.4 CLIA 3.16 Closing 1.3 Closing Date 1.3 Code 3.9(c) Common Merger Consideration 2.1(c) Common Offer RECITALS Common Offer Price RECITALS Company Preamble Company Board RECITALS Company Capital Stock 2.1(c) Company Common Stock RECITALS Company Disclosure Letter Article III Company Employee Plans 3.15(a) Company Expenses 8.3(e) Company Intellectual Property 3.11(d) Company Leases 3.10(b) Company Material Adverse Effect 3.1(c) Company Material Contract 3.12(b) Company Payment Programs 3.21(c) Company Permits 3.16 iv Terms Section Company SEC Reports 3.6(a) Company Stock Option 2.3(b) Company Stock Plan 2.3(c) Company Voting Proposal 1.8(a) Company Warrants 2.3(a) Confidentiality Agreement 5.2 Continuing Director 1.1(i)(ii) Continuing Employees 6.7 Covered Securityholders 3.15(j) DGCL RECITALS Dividend Amount 2.1(c) Dissenting Shares 2.4(a) Effective Time 1.4 Employee Benefit Plan 3.15(a) Employment Agreement 3.15(a) Environmental and Safety Requirement 3.14(i) ERISA 3.15(a) ERISA Affiliate 3.15(a) Exchange Act 1.1(a) Exchange Fund 2.2(a) Expiration Date 1.1(b) GAAP 3.1(c) Governmental Authority 3.4 Governmental Programs 3.21(a) Green Hills Insurance Company, A Risk Retention Group 3.18(b)(ii) HSR Act 3.4 Indemnified Parties 6.5(a) Intellectual Property 3.11(a) Interim Period 5.1 Joint Venture 3.1(c) Knowledge 9.12 Law 1.1(c) Leased Real Property 3.10(b) Letter of Transmittal 1.1(f) Liens 3.5 Material Employment Agreement 3.15(a) LRRA 3.18(b)(iii) Maximum Premium 6.5(b) Merger RECITALS Merger Consideration 2.1(c) Minimum Condition ANNEX A Non U.S. Company Employee Plan 3.15(k) Notice Period 6.1(e) Offers RECITALS Offer Documents 1.1(f) v Terms Section Offer Prices RECITALS Offer to Purchase 1.1(f) Outside Date 8.1(b)(i) Paying Agent 2.2(a) Permitted Liens 3.11(c) Person 2.2(b) Preferred Merger Consideration 2.1(c) Preferred Offer RECITALS Preferred Offer Price RECITALS Preferred Stock 3.2(a) Private Programs 3.21(c) Proxy Statement 1.9 Qualified Shareholder 3.20(b) Recommendation 1.1(h)(i) Reporting Tail Endorsement 6.5(b) Representatives 6.1(a) Requisite Stockholder Vote 3.3(a) Restraints 7.1(b) Retention Plan 6.7(b) Reverse Termination Fee 8.3(c) Rule 14f-1 1.1(i)(ii) Sarbanes-Oxley Act 3.6(a) Schedule 14D-9 1.1(h)(ii) Schedule TO 1.1(f) SEC 1.1(b) Section 14(f) 1.1(i)(ii) Shares RECITALS Stockholders’ Meeting 1.8(a) Subsidiary 3.20(a) Superior Proposal 6.1(i) Surviving Corporation 1.2 Surviving Corporation Stock 2.1(a) Takeover Laws 1.1(h)(i)(E) Tax Return 3.9(g) Taxes 3.9(f) Taxing Authority 3.9(h) Termination Fee 8.3(b) Third-Party Intellectual Property 3.11(d) Top-Up Option 1.1(g)(i) Trigger Event 8.3(b) Voting Debt 3.2(a) Additional Transaction 6.10 vi AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “Agreement”) is dated as of March 14, 2008, among Walgreen Co., an Illinois corporation (the “Buyer”), Putter Acquisition Sub, Inc., a Delaware corporation and a wholly owned subsidiary of the Buyer (“Acquisition Sub”), and I-trax, Inc., a Delaware corporation (the “Company”). RECITALS WHEREAS, the respective Boards of Directors of the Buyer, the Acquisition Sub and the Company have approved the acquisition of the Company on the terms and subject to the conditions set forth in this Agreement. WHEREAS, in furtherance of such acquisition, the Acquisition Sub will (i) make a cash tender offer (as it may be amended from time to time as permitted under this Agreement, the “Common Offer”) to purchase all of the issued and outstanding shares of common stock, par value $0.001 per share of the Company (the “Company Common Stock”), at a price of $5.40 per share, net to the sellers in cash, without interest thereon (such amount, or any different amount per share that may be paid pursuant to the Offer in accordance with the terms hereof, being hereinafter referred to as the “Common Offer Price”) and (ii) make a cash tender offer (as it may be amended from time to time as permitted under this Agreement, the “Preferred Offer” and, together with the Common Offer, the “Offers”) to purchase all of the issued and outstanding shares of the Company’s Series A Convertible Preferred Stock, par value $0.001 per share of the Company (the “Preferred Stock” and, together with the Company Common Stock, the “Shares”), at a price per share equal to $54.00 plus the Dividend Amount, net to the sellers in cash, without interest thereon (such amount, or any different amount per share of Preferred Stock that may be paid pursuant to the Preferred Offer in accordance with the terms hereof, being hereinafter referred to as the “Preferred Offer Price” and, together with the Common Offer Price, the “Offer Prices”), on the terms and subject to the conditions set forth in this Agreement. WHEREAS, to effectuate the acquisition of the Company, following consummation of the Offers, on the terms and subject to the conditions set forth in this Agreement, the Acquisition Sub will be merged with and into the Company, with the Company continuing as the surviving corporation in such merger (the “Merger”). WHEREAS, the Board of Directors of the Company (the “Company Board”) has (i) determined that the Offers, the Merger and the other transactions contemplated by this Agreement are fair to, and in the best interest of, the Company and its stockholders; (ii) approved this Agreement and the transactions contemplated hereby, including the Offers and the Merger, in accordance with the General Corporation Law of the State of Delaware (the “DGCL”); (iii) declared the advisability of this Agreement; and (iv) resolved to recommend that the holders of the Shares tender their Shares in the Offers and adopt this Agreement. WHEREAS, Buyer, Acquisition Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Offers and the Merger and to prescribe certain conditions to the Offers and the Merger. 1 NOW THEREFORE, in consideration of the premises, and the representations, warranties, covenants and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the Buyer, the Acquisition Sub and the Company agree as follows: ARTICLE I THE OFFERS AND THE MERGER Section 1.1The Offers. (a)Commencement of the Offers.On the terms and subject to the conditions set forth in this Agreement, as promptly as practicable, but in any event within ten (10) Business Days after the date of this Agreement, the Buyer shall cause the Acquisition Sub to commence (within the meaning of Rule 14d-2 under the Securities Exchange Act of 1934, as amended (and including the rules and regulations promulgated thereunder, the “Exchange Act”)) the Offers to purchase any and all outstanding Shares at a price per Share equal to the applicable Offer Price (as adjusted as provided in Section 1.1(e) hereof, if applicable). (b)Expiration and Extension of the Offers; Subsequent Offering Period.The initial expiration date of the Offers shall be the twentieth (20th) Business Day after commencement of the Offers (determined in accordance with Rule 14d-1(g)(3) under the Exchange Act) (such date, or such subsequent date to which the expiration of the Offers is extended pursuant to and in accordance with the terms of this Agreement, the “Expiration Date”).Without the prior written consent of the Company, the Buyer and the Acquisition Sub shall not extend or otherwise change the Expiration Date except (i) as required by applicable Law (including for any period required by any rule, regulation, interpretation or position of the United States Securities and Exchange Commission (the “SEC”) or the staff thereof), (ii) that if, prior to the scheduled Expiration Date (as it may be extended), any condition to the Offers has not been satisfied or waived, the Buyer and the Acquisition Sub may, in their sole discretion, extend the Expiration Date for one or more periods not in excess of twenty (20) Business Days each (for this purpose calculated in accordance with Rule 14d-1(g)(3) promulgated under the Exchange Act)) but in no event beyond the Outside Date, (iii) in connection with an increase in the consideration to be paid pursuant to the Offers so as to comply with applicable rules and regulations of the SEC, or (iv) that the Buyer and the Acquisition Sub may, in their sole discretion, extend the Expiration Date for one or more periods of ten (10) Business Days each if there shall not have been tendered a number of shares that constitutes at least 90% of the outstanding shares of Company Common Stock or Preferred Stock, but in no event beyond the Outside Date.Notwithstanding the foregoing, the Buyer and the Acquisition Sub may elect to, without the consent of the Company, and shall, if requested by the Company, provide a subsequent offering period for the Offers in accordance with Rule 14d-11 of the Exchange Act following their acceptance for payment of Shares in the Offers. (c)Payment for Shares.Subject to the terms and conditions set forth in this Agreement and the Offers, the Acquisition Sub shall accept for payment and pay for all Shares validly tendered and not withdrawn pursuant to the Offers as promptly as practicable after the applicable Expiration Date and in any event in compliance with applicable statutes, common 2 laws, rules, ordinances, regulations, codes, licensing requirements, orders, judgments, injunctions, writs, decrees, licenses, governmental guidelines or interpretations having the force of law, permits, rules and bylaws, in each case, of a Governmental Authority (“Law”).The Offer Price payable in respect of each Share validly tendered and not withdrawn pursuant to the Offers or during any subsequent offering period contemplated by Section 1.1(b) hereof shall be paid net to the holder thereof in cash, subject to reduction only for any applicable federal back-up withholding or other Taxes payable by such holder.To the extent any such amounts are so deducted or withheld, such amounts shall be treated for all purposes under this Agreement as having been paid to the Person to whom such amounts would otherwise have been paid. (d)Terms and Conditions of the Offers.The obligation of Acquisition Sub to accept for payment and to pay for any Shares tendered (and the obligation of the Buyer to cause Acquisition Sub to accept for payment and to pay for any Shares tendered) in the Offers and not withdrawn shall be subject only to the conditions set forth in AnnexA hereto.The conditions to the Offers set forth in AnnexA hereto are for the sole benefit of the Buyer and Acquisition Sub and may be waived by the Buyer and Acquisition Sub, in whole or in part, at any time and from time to time, in their sole discretion, other than the Minimum Condition, which may be waived by the Buyer and Acquisition Sub only with the prior written consent of the Company.The Buyer and Acquisition Sub expressly reserve the right to increase an Offer Price or to waive or make any other changes in the terms and conditions of the Offers; provided, however, that unless otherwise provided in this Agreement or previously approved by the Company in writing, neither Buyer nor Acquisition Sub may make any change to the terms or conditions of the Offers that (A) decreases an Offer Price, (B) changes the form of consideration to be paid in the Offers, (C) reduces the number of Shares sought to be purchased in the Offers, or (D) imposes conditions to the Offers in addition to those set forth in AnnexA hereto. (e)Adjustments to Offer Prices.Each Offer Price shall be adjusted appropriately to reflect the effect of any stock split, reverse stock split, stock dividend (including any dividend or distribution of securities convertible into Company Common Stock), cash dividend, reorganization, recapitalization, reclassification, combination, exchange of shares or other like change with respect to Company Common Stock or Preferred Stock occurring on or after the date hereof and prior to Acquisition Sub’s acceptance for payment of, and payment for, Shares pursuant to the Offers. (f)Schedule TO and Offer Documents.On the date of commencement of the Offer, the Buyer and the Acquisition Sub shall file with the SEC a tender offer statement on Schedule TO (together with all amendments and supplements thereto, the “Schedule TO”) with respect to the Offers.The Schedule TO shall contain an offer to purchase (the “Offer to Purchase”), a form of the related letters of transmittal (the “Letter of Transmittal”), and ancillary documents and instruments pursuant to which the Offers will be made (collectively, together with any supplements or amendments thereto, the “Offer Documents”).The Buyer and the Acquisition Sub agree that the Offer Documents shall comply in all material respects with the requirements of applicable U.S. Federal securities laws and, on the date first filed with the SEC and on the date first published, sent or given to the Company’s stockholders, shall not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading, except that no covenant, agreement, representation or 3 warranty is made by the Buyer or the Acquisition Sub with respect to information supplied by the Company or any of its stockholders for inclusion or incorporation by reference in the Offer Documents.The Company hereby agrees that the information provided by or on behalf of the Company in writing specifically for inclusion or incorporation by reference in the Schedule TO or the Offer Documents shall not contain any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.The Buyer and the Acquisition Sub shall cause the Offer Documents to be disseminated to holders of Shares, as and to the extent required by applicable U.S. federal securities laws.Each of the Buyer, the Acquisition Sub and the Company shall promptly correct any information provided by it for use in the Schedule TO or the Offer Documents if and to the extent that such information shall have become false or misleading in any material respect, and the Buyer and the Acquisition Sub shall take all steps necessary to amend or supplement the Schedule TO and, as applicable, the Offer Documents and to cause the Schedule TO as so amended and supplemented to be filed with the SEC and the Offer Documents as so amended and supplemented to be disseminated to holders of Shares, in each case as and to the extent required by applicable U.S. federal securities laws.The Company and its counsel shall be given reasonable opportunity to review and comment upon the Offer Documents and any amendments thereto prior to the filing thereof with the SEC or dissemination to the stockholders of the Company, and the Buyer and the Acquisition Sub shall give reasonable and good faith consideration to any comments made by the Company and its counsel.The Buyer and the Acquisition Sub shall (i) provide the Company and its counsel with a copy of any written comments or telephonic notification of any oral comments the Buyer, the Acquisition Sub or their counsel may receive from the SEC or its staff with respect to the Offer promptly after the receipt thereof, (ii) consult in good faith with the Company and its counsel prior to responding to any such comments, and (iii) provide the Company and its counsel with a copy of any written responses thereto and telephonic notification of any oral responses thereto of the Buyer or the Acquisition Sub or their counsel. (g)Top-Up Option. (i)Subject to Section 1.1(g)(ii) and Section 1.1(g)(iii) hereof, the Company grants to the Buyer and the Acquisition Sub an assignable and irrevocable option (the “Top-Up Option”) to purchase from the Company the number of newly-issued shares of Company Common Stock equal to the lesser of (i) the number of shares of Company Common Stock that, when added to the number of shares of Company Common Stock owned by the Buyer or the Acquisition Sub at the time of exercise of the Top-Up Option, constitutes more than 90% of the number of shares of Company Common Stock that would be outstanding immediately after the issuance of all shares of Company
